Citation Nr: 0324908	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for claimed sarcoidosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from March 1968 to March 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision by the RO.  

The veteran was scheduled to appear at a personal hearing at 
VA's Central Office in Washington, DC before a Veterans Law 
Judge in March 2002.  The veteran failed to report to the 
scheduled hearing.

In a June 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  The additional 
development was undertaken at the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002), 
since codified at 38 C.F.R. § 19.9(a)(2).  

Recently, the Federal Circuit decided the case of Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3rd 
1339 (Fed. Cir. 2003), which interprets the VCAA to require 
that the veteran must be provided with notice of up to one 
year to provide any additional evidence to substantiate the 
claim on appeal.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  38 U.S.C.A. 
§ 7104(a); Disabled Am. Veterans.  

In this regard, the Board is aware that the RO has not had an 
opportunity to review the evidence added to the record 
pursuant to the Board's development.  However, given the 
favorable action taken hereinbelow, the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to his claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claim properly.  



FINDINGS OF FACT

The first manifestations of the veteran's sarcoidosis are 
shown as likely as not to have developed during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
sarcoidosis is due to disease that was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that his sarcoidosis was 
first manifest in service.  More specifically, he asserts 
that the first manifestations of his sarcoidosis included 
treatment for symptoms that were initially misdiagnosed 
during service as symptoms associated with asthma.  

A careful review of the veteran's service medical records 
shows that the veteran was treated in service in 1970 for 
breathing difficulty, which at that time was considered an 
asthma attack.  An August 1970 entry notes trouble breathing 
and a history of asthma.  An examination of the chest 
revealed respiratory wheezing throughout the chest with 
expiratory wheezing as well in the left apex.  The diagnosis 
was that of asthma.  

Two February 1971 entries note the veteran's complaints of 
having had cold symptoms and a diagnosis of upper respiratory 
infection.  

The post service medical evidence of record includes a VA 
hospital summary from December 1975 noting possible 
sarcoidosis with involvement of hilar lymph nodes.  A chest 
x-ray study revealed a bilateral hilar mass.  

The VA outpatient treatment records note a December 1998 
chest x-ray study showing bilateral lymphadenopathy no 
infiltrates, consistent with sarcoidosis.  The assessment was 
that of sarcoidosis.  

In June 2002, the Board determined that a VA examination was 
necessary to ascertain the likely etiology of the claimed 
sarcoidosis.  The examination was held in June 2003.  The VA 
examiner noted that the claims folder was carefully reviewed.  

The VA examiner also noted that, after the veteran's 
discharge from service in 1971, he was employed in 
construction work for some time.  Then, he applied for a job 
with Amtrak as a mechanic, but subsequently was unable to 
continue that job because of his symptoms of shortness of 
breath, cough and weight loss.  He received nonspecific 
treatments for those symptoms off and on.  

The VA examiner noted that the veteran's past medical history 
was significant for sarcoidosis which was diagnosed by 
symptoms and chest x-ray study.  The symptoms were those of 
cough, fever, chills, night sweats and anorexia, which 
started in 1971 when he was in the Army.  At that time, he 
had a chest x-ray study and was told that he had enlarged 
lymph nodes in his chest.  

In addition to the symptoms of cough, fever, chills, night 
sweats and anorexia in the past, the veteran got exertional 
dyspnea which exacerbated in an intermittent manner.  He 
reported having had a cough with a little sputum every day 
for many years and exacerbations of those symptoms 
accompanied by some wheezes sometimes.  

On examination, the chest was symmetric and with good 
expansion and air entry.  Auscultation revealed good breath 
sounds without rales or wheezes.  A chest x-ray study 
revealed bilateral hilar and right paratracheal mediastinal 
adenopathy which was consistent with sarcoidosis.  

A chest high resolution CT (HRCT) done in June 2003 revealed 
bilateral hilar and mediastinal adenopathy without 
significant parenchymal densities.  That was consistent with 
sarcoidosis which was inactive.  Serum ACE done in June 2003 
revealed normal value at 30 units per liter.  He had a PFT 
done in 1999 which revealed restrictive lung disease with a 
TLC of 75 percent.  The diffusion capacity was measured at 57 
percent and there was also obstructive airway disease.  

The VA examiner indicated that it was his strong opinion that 
the veteran's symptoms while he was in service in 1971 were 
most likely due to sarcoidosis.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2003)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In this case, the evidence supports the veteran's claim of 
service connection.  The service medical records show 
treatment for breathing difficulties, and the medical 
evidence shows that sarcoidosis was suspected as early as 
1975.  

The VA examiner in June 2003 noted a positive diagnosis of 
sarcoidosis, and after a careful review of the medical 
evidence of record, opined that it was most likely first 
manifest during service.  

There is no competent evidence of record contravening the 
June 2003 VA examiner's findings.  Therefore, the Board 
concludes that the veteran's sarcoidosis was first manifest 
during service.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection for sarcoidosis is warranted.  38 U.S.C.A.. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2003).  



ORDER

Service connection for sarcoidosis is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



